In an action to recover $8,000 alleged to have been loaned by plaintiff’s intestate, and for other relief, *718defendant Kalil A. Ballan consented, at the commencement of the trial, to the entry of judgment for $750, with interest, against him individually, in addition to a prior judgment against him individually for $7,250. The court, at the end of the plaintiff’s case, dismissed- the complaint and supplemental complaint as .against defendants Nora Ballan and Bal Mode. The appeal, as limited by plaintiff’s brief, is from so much of the judgment entered thereon as dismisses the complaint and supplemental complaint. Judgment insofar as appealed from unanimously affirmed, without costs. No opinion. Present — Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ.